
	
		II
		111th CONGRESS
		1st Session
		S. 2901
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 17, 2009
			Ms. Collins (for
			 herself, Mrs. McCaskill, and
			 Mr. Bennett) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To improve the acquisition workforce
		  through the establishment of an acquisition management fellows program, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Acquisition Workforce Improvement Act
			 of 2009.
		2.government-wide acquisition management
			 fellows program
			(a)Establishment of program
				(1)In generalThe Office of Federal Procurement Policy
			 Act (41 U.S.C. 403 et seq.) is amended by adding at the end the following new
			 section:
					
						45.Government-wide acquisition management
				fellows program
							(a)Establishment of programNot later than 180 days after the date of
				the enactment of the Acquisition Workforce Improvement Act of 2009, the
				Administrator shall establish a government-wide acquisition management fellows
				program (in this section referred to as the program) for the
				purpose of investing in the long-term improvement and sustained excellence of
				the Federal acquisition workforce.
							(b)ObjectivesThe objectives of the program shall be as
				follows:
								(1)To develop a new generation of acquisition
				leaders with government-wide perspective, skills, and experience.
								(2)To recruit individuals with the outstanding
				academic merit, ethical value, business acumen, and leadership skills to meet
				the acquisition needs of the Federal Government.
								(3)To offer, upon completion of the program,
				opportunities for advancement, competitive compensation, and leadership
				opportunities at various executive agencies.
								(c)Structure
								(1)Contracts, grants, and cooperative
				agreementsThe Office of
				Federal Procurement Policy shall enter into contracts, grants, or cooperative
				agreements with one or more qualified universities with demonstrated expertise
				in Federal Government acquisition.
								(2)TrainingThe program shall consist of one academic
				year of full-time, on-campus training followed by two years of on-the-job and
				part-time training toward a Masters or equivalent graduate degree in related
				fields.
								(3)CurriculumThe curriculum of the program shall include
				the following elements:
									(A)Rotational assignments at three or more
				executive agencies covering, among other issues, acquisition planning, cost
				estimation, formation and post-award administration of cost-reimbursement
				contracts, time-and-materials contracts, indefinite delivery indefinite
				quantity contracts, and interagency contracts, terminations, and contract
				close-out.
									(B)All required non-agency-specific training
				courses necessary for basic contracting officer warrant as established by the
				Office of Federal Procurement Policy.
									(C)Emphasis on transparency, accountability,
				and integrity in the public contracting process.
									(D)Other necessary courses and education as
				required by participating universities.
									(4)Priority for employment
									(A)In generalThe head of each executive agency shall
				give priority to graduates of the program for purposes of hiring employees in
				the acquisition field, based on performance during the program and other
				qualifications, and shall initially appoint such graduates to positions at the
				GS–12, 13, or 14 levels of the General Schedule, or equivalents.
									(B)Rule of constructionNothing in this paragraph shall be
				construed to authorize any hiring that violates any merit system principle
				under section 2301 of title 5, United States Code, or conflicts with any right
				of a preference eligible (as defined under section 2108 of such title).
									(d)SizeThe total number of individuals entering
				the program each year may not exceed 200. There shall be at least 50
				participants in the first year of the program, 100 participants in the second
				year, and 150 participants thereafter.
							(e)ElementsIn carrying out the program, the
				Administrator shall—
								(1)enter into one or more contracts, grants,
				or cooperative agreements with qualified universities having an expertise in
				Federal Government acquisition and the resources to administer the program
				independently;
								(2)be responsible for the management and
				oversight of the overall program and for placement of individuals upon
				graduation;
								(3)allow participating universities to select
				and to remove program participants in accordance with the established academic
				process for such graduate degree programs; and
								(4)periodically review the career development
				of the program participants upon placement and make necessary adjustments to
				the program to ensure the objectives are met.
								(f)Service agreement
								(1)Commitment for Federal
				serviceA person selected for
				participation in the program shall commit to employment with the Federal
				Government in the field of acquisition, following completion of the program,
				under such terms and conditions as the Administrator considers appropriate to
				ensure the Federal Government receives proper return on investment. Such
				employment shall be for a term of not less than one year for each year in the
				program.
								(2)Reimbursement of fundsIn cases of candidates who do not
				successfully complete the program or do not fulfill the minimum service
				requirements, the candidates shall be required to reimburse the Federal
				Government for funds received under the program.
								(g)OFPP acquisition Fellows Program
				Fund
								(1)EstablishmentThere is hereby established in the Treasury
				of the United States a fund to be known as the OFPP Acquisition Fellows
				Development Fund (in this section referred to as the
				Fund).
								(2)Use of fundsAmounts in the Fund shall be used
				for—
									(A)the establishment and operations of the
				program;
									(B)the award of contracts, grants, or
				cooperative agreements to cover expenses including—
										(i)tuition, books, materials, and other
				academic expenses;
										(ii)room and board of students during the time
				students are enrolled in the program;
										(iii)expenses for travel as required by the
				program;
										(iv)stipends;
										(v)planning and administration of the program;
				and
										(vi)other necessary expenses the Administrator
				considers necessary.
										(3)Deposits to fundThe Fund shall consist of amounts
				appropriated or otherwise made available to the
				Fund.
								.
				(2)Clerical amendmentThe table of contents in section 1(b) of
			 such Act is amended by adding at the end the following new item:
					
						
							Sec. 45. Government-wide
				acquisition management fellows
				program.
						
						.
				(b)Reports
				(1)Initial
			 reportNot later than 120
			 days after the date of the enactment of this Act, the Administrator shall
			 submit to the appropriate congressional committees a preliminary report on the
			 program, including a description of the program and the five-year budget needed
			 to carry out the government-wide acquisition management fellows program
			 established under section 45 of the Office of Federal Procurement Policy Act,
			 as added by subsection (a).
				(2)Annual reportNot later than one year after the
			 commencement of the program and annually thereafter, the Administrator shall
			 submit to the appropriate congressional committees a report on the program. The
			 report shall include—
					(A)a description of the activities under the
			 program, including the number of individuals who participated in the program
			 and the training provided such individuals under the program;
					(B)an assessment of the effectiveness of the
			 program in meeting the objectives of the program, including the performance of
			 each university administering the program; and
					(C)any recommendations for additional
			 legislative or administrative action that the Administrator considers
			 appropriate in light of the program.
					(3)Appropriate congressional committees
			 definedIn this subsection,
			 the term appropriate congressional committees means—
					(A)the Committee on Homeland Security and
			 Governmental Affairs and the Committee on Appropriations of the Senate;
			 and
					(B)the Committee on Oversight and Government
			 Reform and the Committee on Appropriations of the House of
			 Representatives.
					(c)Authorization of
			 appropriationsThere are
			 authorized to be appropriated for the OFPP Acquisition Fellows Development Fund
			 the following amounts:
				(1)For fiscal year 2011, $16,000,000.
				(2)For fiscal year 2012, $32,000,000.
				(3)For fiscal year 2013, $48,000,000.
				
